SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 0-53237 DYNARESOURCE, INC. (Exact name of small business issuer as specified in its charter) Delaware 94-1589426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) as Colinas Blvd., Suite 744 East Tower, Irving, Texas 75039 (Address of principal executive offices) (972) 868-9066 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes []No [X ]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller Reporting Company [X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As ofAugust 13, 2010, there were 9,439,018 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1. Financial Statements 3 Notes to Financial Statements 6-16 Item 2 Management's Discussion and Analysis or Plan of Operation 17-32 Item 4 Controls and Procedures 33 PART II OTHER INFORMATION Item 1. Legal Proceedings 34 Item 2. Changes in Securities 34 Item 3. Default upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits and Reports on Form 8-K 34 2 DYNARESOURCE, INC. (An Exploration Stage Company) Consolidated Balance Sheets June 30, 2010 and December 31, 2009 June 30, 2010 (Unaudited) Dec 31, 2009 (Audited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Foreign Tax Receivable Accounts Receivable –Related Party Other Current Assets Total Current Assets Fixed Assets: Mining Camp Equipment and Fixtures (Net of Accumulated Depreciation of $562,257 and $524,424) Mining Properties (Net of Accumulated Amortization of $427,388 and $390,953) Total Fixed Assets Other Assets: Note Receivable - Affiliate Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES ANDEQUITY Current Liabilities: Accounts Payable $ $ Accrued Expenses Total Liabilities Preferred stock, $1.00 par value, 10,000 shares authorized, 1,000 and 1,000 shares issued and outstanding Common stock, $.01 par value, 12,500,000 shares authorized, 9,437,480 and 9,374,303 shares issued and outstanding Preferred Rights Additional Paid In Capital Treasury Stock ) ) Common Stock Subscription Receivable 0 0 Other Comprehensive Income Accumulated Deficit ) ( 6,002,516
